cca_2016042809245711 id uilc number release date from sent thursday date am to cc bcc subject question when liability can be challenged hi-i wanted to get back to you on your question about when the underlying liability can be challenged in either a suit to reduce the liability assessment to judgment or a lien foreclosure suit i looked at the o’conner case and also thought 415_fsupp_1305 d n j was helpful essentially while i also did not find many cases or other authority directly on point regarding raising liability challenges i think that the analysis discussed in bailey supports the conclusion that underlying liability can be at issue in either type of suit this comes from the broad grant of jurisdiction granted to district courts under sec_7402 sec_7403 and sec_28 usc and which give the district_court jurisdiction to decide all issues necessary for the enforcement of the internal revenue laws and for the enforcement collection of government liens when the government brings suit to reduce liability to judgment or foreclose a lien there is generally an assessment though a suit to reduce liability to judgment can be brought without an assessment there are several cases under sec_7401 sec_7402 and sec_7403 addressing the position that the assessment is given the presumption of correctness and the taxpayer then bears the burden of disputing its validity so the district_court would have jurisdiction to consider the liability but the taxpayer would have to rebut that presumption of correctness of the assessment so i think underlying liability can properly be considered by the district_court in a judicial collection action brought by the government but it may not be an actual issue in a lot of cases because of that presumption given to the correctness of the assessment res_judicata precluding dispute because the deficiency was already determined in a tax_court case before it was assessed etc hope that helps let me know if i can be of further assistance
